Citation Nr: 0115374	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  95-09 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
pension benefits in the calculated amount of $26,066 to 
include whether the overpayment was properly created for the 
period from February 1, 1990, to September 30, 1993.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran had active duty from September 1972 to November 
1978.  This appeal arises from an August 1994 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that the veteran's 
request for waiver of the recovery of the overpayment was not 
timely.  The Board notes that original amount of the 
overpayment was $27,480, but due to a November 1993 award 
action, the amount was reduced to $26,066. 

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in January 1995.  The Board 
REMANDED this case to the RO for additional development in 
March 1998.  The case has now been returned to the Board.


REMAND

In its March 1998 Remand, the Board instructed the RO to 
adjudicate the issue of whether the overpayment in question, 
for the period from February 1, 1990, to September 30, 1993, 
was properly created.  The Board observes that the RO, in an 
August 1999 decision letter, determined that the overpayment 
was properly created as it was based on the unreported earned 
income of the veteran's spouse and that the veteran was not 
entitled to VA benefits during this period.  However, in 
September 1999, the veteran submitted a copy of his divorce 
decree, showing that he and his spouse divorced in May 1984.  
The RO removed his spouse from his award effective June 1, 
1984.  In a letter dated in October 1999, the RO notified the 
veteran of the resulting rates of pension benefits he was due 
for the period from June 1, 1984, to December 1, 1998.  This 
letter reflects that the veteran was due pension benefits for 
the period of the subject overpayment at the following rates:

$654 per month as of February 1, 1990; 
$675 per month effective December 1, 1990; 
$764 per month beginning February 1, 1991; 
$768 per month beginning December 1, 1991; 
$279 per month beginning March 1, 1992; 
$88 per month beginning August 5, 1992; 
$105 per month beginning December 1, 1992; and 
$176 per month from April 1, 1993, to September 30, 
1993.

It would appear that this adjustment should have reduced the 
amount of the overpayment charged against the veteran for the 
period from February 1, 1990, to September 30, 1993, by 
approximately $21,000.

Also, as a result of the removal of a dependent from his 
pension award, the veteran was charged with another 
overpayment for the period from June 1, 1984, to September 
20, 1999.  The veteran requested a waiver of the overpayment 
created as a result of the retroactive removal of his spouse 
from his award and the Committee granted the veteran's 
request for waiver of recovery of this overpayment.

Documentation of record, dated in May 2000, contains paid and 
due audits, for the period from February 1, 1990, to 
September 30, 1993, which indicate that the veteran was not 
due VA benefit until March 1993.  Nevertheless, in June 2000, 
VA Debt Management Center (DMC) performed a paid and due 
audit on the veteran's account from February 1983 to January 
2000.  This audit indicates that the veteran was due VA 
pension for the period from February 1990 to September 1993 
and a handwritten note on the cover sheet states that DMC 
shows that "we owe the veteran funds."  Thus, there appears 
to conflict in the record as to the amount, if any, of any 
overpayment of pension benefits paid to the veteran for the 
period from February 1, 1990, to September 30, 1993.

Additionally, in August 2000, the RO received letters from 
the veteran again disputing the amount of the overpayment and 
requesting waiver of the total overpayment.  The Committee, 
in May 2001, again determined that the waiver request for the 
overpayment of $26,006 was not timely.  However, it does not 
appear that either the RO or the Committee considered that 
this overpayment was based on the unreported earned income of 
his ex-spouse, who has now been removed from his award 
effective June 1, 1984, well before the period of the 
overpayment currently on appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should again adjudicate the 
issue of whether the creation of the debt 
was proper for the period from February 1, 
1990, to September 30, 1993, noting that 
the veteran's spouse was removed from his 
award in June 1984 on the basis of their 
divorce, and that the veteran's request 
for waiver of recovery of any overpayment 
created as a result of the retroactive 
removal of his spouse from his pension 
award has been granted.  If the RO 
determines that an overpayment was 
properly created for this time period, the 
RO must clearly identify the actual amount 
of the debt for the period in question.

2.  If the determination is adverse to 
the veteran, the RO should issue a 
statement of the case as to the issue of 
whether the overpayment was properly 
created.  The veteran is notified that to 
complete the appellate process he must 
submit a substantive appeal as to that 
issue, to perfect the appeals process.
 
3.  Thereafter, the veteran's request for 
waiver of recovery of the overpayment 
should be readjudicated.  In addressing 
this matter, the RO should address the 
applicability of 38 C.F.R. § 1.911(c) and 
the veteran's right to dispute the 
existence or amount of the debt separately 
from his right to request waiver of 
collection of the debt.  The RO should 
also address whether the award adjustment 
above, if any, was so significant as to 
trigger VA's duty to notify the debtor of 
the "new" or "adjusted" debt and of his 
waiver rights as to this debt.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


